Citation Nr: 0500753	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-29 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back injury 
residuals, and if the claim is reopened, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1970, which included service in the Republic of Vietnam from 
August 30, 1968 to July 1, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 RO decision which held 
that there was no new and material evidence to reopen a 
previously denied claim for service connection for residuals 
of back injury.  The RO's decision also denied service 
connection for PTSD.

In August 2004, consistent with the Board's June 2004 remand 
order, the veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge of the 
Board, sitting in Washington, D.C.  

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for further evidentiary development.  

The Board's decision below finds that new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for back injury residuals, and the 
claim is granted only to this extent.  The reopened claim is 
REMANDED for further evidentiary development, via the AMC.




FINDINGS OF FACT

1.  In October 1973, the RO notified the veteran of the 
initial denial of service connection for back injury 
residuals and informed him of his appeal rights.  The veteran 
did not file a notice of disagreement to initiate further 
review of this decision.

2.  In July 1980, the veteran sought to reopen the claim of 
entitlement to service connection for back injury residuals.  
In August 1980, the RO issued a decision which found no new 
and material evidence to reopen a previously denied claim for 
service connection for residuals of back injury.  The veteran 
was informed of this decision and of his appeal rights that 
same month.

3.  The veteran neither submitted any evidence, nor took any 
further action on his claim until July 1999, when he again 
sought to reopen the claim.     

4.  Evidence added to the record since the RO's August 1980 
decision bears directly and substantially upon the specific 
matter under consideration and, in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1980 RO decision which found no new and 
material evidence to reopen a previously denied claim for 
service connection for residuals of back injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004). 

2.  New and material evidence has been received since the 
August 1980 RO decision, and the claim of entitlement to 
service connection for back injury residuals is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notice requirements.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  They are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

Without deciding whether VCAA notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for back injury residuals, it is the Board's 
conclusion that VCAA does not preclude the Board from now 
adjudicating the claim.  This is so because the Board is 
taking action favorable to the veteran by reopening the claim 
and granting the claim only to this extent, which, at this 
point, poses no risk of prejudice to the veteran.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

The issue on appeal is whether the veteran has submitted new 
and material evidence to reopen a previously denied claim of 
entitlement to service connection for back injury residuals.  
In an October 1973 rating decision, the RO denied service 
connection for back injury essentially on the grounds that 
the veteran's single instance of complaint of back pain in 
service was shown to be acute and transitory in nature, with 
neither evidence of continuity or chronicity thereof in 
service nor residuals shown upon separation from service.  An 
October 18, 1973 letter notified the veteran of this decision 
and of his appellate rights.  There is no evidence of 
communication from the veteran that could be construed as a 
notice of disagreement as to this decision.

In July 1980, the veteran sought to reopen his claim for 
service connection for back injury residuals.  An August 1980 
RO decision found no new and material evidence to reopen a 
previously denied claim for service connection for residuals 
of back injury.  The veteran was notified of this decision 
and his appellate rights that same month.  With no 
communication from the veteran that could be construed as a 
notice of disagreement responsive to the August 1980 RO 
decision, this determination became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).  

In July 1999, the veteran again sought to reopen his claim 
for service connection.  
Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Thus, the August 1980 RO 
decision is operative for the purposes of determining whether 
new and material evidence has been received since then to 
reopen the back injury residuals claim.  

Generally, a claim which has been denied in an unappealed 
Board or RO decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a disallowed claim, then the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

The Board must address in the first instance the issue of 
whether new and material evidence has been submitted because 
such determination a prerequisite for Board jurisdiction to 
adjudicate the underlying claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  Once the Board finds that no new and material 
evidence has been proffered, the Board's analysis of the 
claim must end, and what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further 
analysis, beyond the evaluation of whether new and material 
evidence has been submitted, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (2001) (the law is clear 
that the Board has jurisdictional responsibility to consider 
whether it was proper to reopen a claim, regardless of 
whether the previous action denying the claim was appealed to 
the Board).  

Essentially, when a claim to reopen is presented, a two-step 
analysis is performed.  The first step is a determination of 
whether evidence presented or secured since the last final 
denial of the claim is "new and material."  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a).  As for the 
second step, if VA determines that the evidence is new and 
material, it may then proceed to evaluate the merits of the 
claim based on the entire record, after ensuring that the 
duty to assist has been met.  In order for evidence to be 
sufficient to reopen a claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.    

The Board notes that 38 C.F.R. § 3.156(a) was amended during 
the appeal period, but the new version applies only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim to reopen giving rise to this appeal was filed before 
this date, the earlier version, as discussed above and in the 
RO's September 2000 letter to the veteran, applies.  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).



The pertinent evidence of record as of August 1980 consisted 
of the following, as summarized:
 
(a)	the veteran's service medical records (In a 
November 1967 enlistment report of medical history, the 
veteran reported having, or having had, recurrent back 
pain.  Back symptoms were acknowledged by a medical 
examiner upon service entrance, but apparently were 
determined not to be a factor disqualifying the veteran 
from enlistment and acceptance into service.  The 
veteran complained of low back pain once during service, 
in early 1968; no diagnosis is shown.  The July 1970 
separation medical examination report documents normal 
clinical findings for the musculoskeletal system and a 
signed statement by the veteran that he is in 
"excellent" health.); 
 
(b)	VA medical center outpatient treatment records 
dated in June 1973 documenting diagnoses of lumbar spine 
strain and including normal X-ray findings for the 
lumbar spine; 

(c)	the report of an August 1973 VA compensation and 
pension (C&P) orthopedic examination and associated X-
ray report, documenting diagnosis of "symptomatic 
residuals of old back injury" and negative X-ray 
findings for the lumbosacral spine; 

(d)	a private physician's February 1975 record 
reflecting a diagnosis of severe lordosis in the lower 
spine with possible spondylolisthesis; 

(e)	a March 1975 VA C&P orthopedic examination report 
showing a diagnosis of "residuals of old back injury" 
and "essentially normal lumbosacral spine" X-ray 
results; and 

(f)	lay evidence in the form of the veteran's written 
statements that he had an in-service back injury during 
basic training and that it apparently became exacerbated 
during active duty in Vietnam (see, e.g., initial (June 
1973) application for compensation benefits).  

Evidence presented or secured since August 1980 concerning 
the veteran's back  essentially consists of VA medical center 
outpatient care records dated from the late 1970s to 2000, 
some of which concern the veteran's back, as well as the 
veteran's August 2004 Board hearing testimony concerning back 
problems.  In significant part, the medical evidence 
documents numerous complaints of low back pain over the 
years; diagnoses of low back pain of unknown etiology, low 
back strain, sciatica, low back pain secondary to 
degenerative joint disease of the lumbar spine; and X-ray 
findings showing mild early spondylosis of the lower lumbar 
spine and mild degenerative arthritis in the lumbar spine.  
They also indicate the occurrence post-service incidents that 
may have some bearing on the analysis of the current state of 
the veteran's complaints about his back noted before August 
1980 - reported fall from a ladder in mid-1994 and a motor 
vehicle accident in late 1998.  Further, at the Board 
hearing, the veteran testified about his participation in 
parachute jumps from airplanes, which purportedly affected 
his back, and post-service medical care received therefor.    

All of the above evidence is clearly new in the sense that it 
documents more recent complaints of, and medical care given 
for, the claimed back disorder, none of which was of record 
in August 1980.  This evidence also is material to the issue 
on appeal as it suggests the ongoing, active nature of the 
claimed back disorder.  Therefore, these records are relevant 
and material to the issue on appeal, and bear directly and 
substantially upon the specific matter under consideration.  
They are significant enough that they must be considered in 
order to fairly decide the merits of the claim.  

In consideration of the foregoing, and having found that new 
and material evidence has been presented since August 1980, 
the previously denied claim of entitlement to service 
connection for back injury residuals is reopened.  




ORDER

New and material evidence sufficient to reopen the previously 
denied and final claim of entitlement to service connection 
for back injury residuals has been received.  The claim is 
reopened, and the appeal is granted only to this extent.  


REMAND

Service Connection for Back Injury Residuals (Reopened)

The Board has reopened the previously denied claim of 
entitlement to service connection for back injury residuals 
on the grounds that new and material evidence has been 
submitted.  However, it finds that further evidentiary 
development - namely, a VA orthopedic examination following 
the association with the claims folder additional relevant 
evidence - is warranted before the reopened service 
connection claim can be decided on its merits.  

As discussed above, the record indicates that the veteran 
reported having, or having had, back pain upon service 
entrance.  This report apparently was explicitly acknowledged 
by a military medical examiner (see notation on the second 
page of the service entrance report of medical history, 
apparently entered by the examiner).  The veteran complained 
of low back pain only once during service, and no back-
related complaint or abnormality was documented upon 
separation.  

Nonetheless, the Board cannot ignore the possibility that 
there could be some relationship between the back disorder 
now claimed (as post-service evidence amply demonstrates 
reports of persistent back pain and diagnoses of, among other 
things, low back strain and degenerative changes in the 
spine) and active service.  More specifically, the Board must 
consider the possibility that current back problems could be 
a manifestation of pre-existing back problems chronically 
worsened or aggravated during active service, notwithstanding 
the lack of documentation of a chronic back disorder upon 
separation.  

A veteran who served during a period of war is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
This presumption of soundness, however, may be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service and that the disorder was not 
aggravated by such service.  Id.; see also VAOPGCPREC 3-03 
(July 16, 2003).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306 (2004).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently addressed the issue of aggravation in 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), and 
applied a new two-step analysis.  The Federal Circuit 
summarized the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability.  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation [by demonstrating that] . . . 
there was no increase in disability during service 
or . . . [that] any increase in disability [is] 
due to the natural progress of [the disorder] . . 
. If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, 
if the government fails to rebut the presumption 
of soundness under section 1111, the veteran's 
claim is one for service connection.  This means 
that no deduction for the degree of disability 
existing at the time of entrance will be made if a 
rating is awarded.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Prior to the Federal Circuit's new Wagner two-step analysis, 
VA still had the burden to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability preexisted service.  If VA met this burden, then 
it had the burden to rebut the presumption of soundness by a 
preponderance of the evidence (a lower standard) that the 
preexisting disorder was not aggravated by service.  Pursuant 
to the new Wagner two-step analysis, VA must now show by 
clear and unmistakable evidence that the preexisting disorder 
was not aggravated during service (a higher standard).

In light of Wagner, the claim must be reconsidered based on 
direct service connection and aggravation of a pre-existing 
back disorder.  Further, as the evidence shows that the 
veteran has degenerative or arthritic changes in the lumbar 
spine, further adjudication on remand also should address the 
issue of presumptive service connection.    

Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 
10 Vet. App. 128, 139-143 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2004).

The veteran served on active duty from November 1967 to July 
1970.  As indicated in Form DD 214, the veteran served on 
active duty in the Republic of Vietnam from late August 1968 
to July 1970, and his military occupational specialty was as 
a field radio repairman.  The record does not show an award 
of combat-specific decorations (such as the Combat 
Infantryman Badge, the Purple Heart, or the Bronze Star Medal 
for Valor) or other official and indisputable evidence of 
engagement in combat against the enemy.  

Nonetheless, the veteran apparently alleges either that he 
engaged in combat against the enemy, or that combat status 
should be conceded based on the facts of his case.  In his 
stressor statement received in or around September 2000, the 
veteran reported having visions of dead bodies and damaged 
planes and his participation in a "top secret" mission in 
Vietnam.  No specific information that could be the basis for 
corroboration efforts, e.g., names of dead soldiers, 
approximate dates and places of incurrence of stressor 
event(s), were provided.  At the Board hearing, the veteran 
testified that he participated in a "special forces group" 
and had reconnaissance training, and that his duties included 
flying in or near the combat zone with equipment.  He also 
recently submitted (with a written waiver of his right to 
initial RO review) additional documents, most of which is in 
Vietnamese, and copies of photographs of himself and other 
servicemen apparently proffered to show receipt of "Jump 
Wings" for airborne activities.      

The record reflects the RO's attempt to corroborate the 
claimed stressor.  The veteran's service personnel records 
were obtained, apparently from the National Personnel Records 
Center, and these records further confirm that the veteran 
served in Vietnam.  In addition, the U.S. Armed Services 
Center for Unit Records Research (USASCURR) wrote in February 
2003 that more detailed information, such as identification 
of specific stressor incidents, approximate dates and 
location of their occurrence, names of servicemen involved, 
and unit designations, is needed to conduct a meaningful 
search for the purposes of corroborating the claimed 
stressor.            

Under the facts of the case before the Board thus far, the 
Board finds that the veteran's assertions of in-service 
stressors alone are not sufficient to establish the 
occurrence of such events.  Rather, the alleged stressors 
must be corroborated by official service records or other 
credible evidence.  38 C.F.R. § 3.304(f) (2004); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  "Credible supporting evidence" 
of a non-combat stressor may be obtained from service records 
or other sources (see Moreau v. Brown, 9 Vet. App. 389 
(1996)); however, the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

Further on the issue of an in-service stressor, it is the 
distressing event, rather than the mere presence in a 
"combat zone," that constitutes a valid stressor.  Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  Moreover, for PTSD 
purposes, a stressor must meet two requirements: (1) A person 
must have been "exposed to a traumatic event" in which he 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) his "response [must have] involved intense 
fear, helplessness, or horror."  See Cohen, 10 Vet. App. at 
141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)) (DSM-IV).

The evidence discussed above could indicate the veteran's 
presence in or near a combat zone, although it does not 
indisputably show combat service at this juncture.  Further 
effort should be made to verify the claimed stressor; 
however, the veteran must cooperate with VA, to the extent 
that he is able, by providing more specific information 
needed for any further corroboration attempt.  In so 
deciding, the Board's intent is to provide the veteran every 
reasonable opportunity to substantiate his PTSD claim.  

As for requisite medical evidence, the claims folder includes 
recent VA medical treatment records reflecting diagnoses of 
PTSD, depression, and dysthymia.  The diagnoses apparently 
were based, at least in part, upon the veteran's accounting 
of in-service combat trauma.  "Just because a physician or 
other health professional accepted appellant's description of 
his Vietnam experiences as credible and diagnosed appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In light of these 
considerations, the Board finds that the diagnosis of PTSD as 
reflected in the current record is relevant, but not wholly 
dispositive for the purposes of determining whether a 
definite diagnosis of PTSD and an etiological link between 
the claimed stressor and current psychiatric disability have 
been demonstrated.  A C&P psychiatric evaluation may be in 
order on remand, but only after the claimed stressor is 
adequately corroborated.  

In consideration of all of the foregoing, the Board finds 
that further evidentiary development is warranted on the 
reopened claim for service connection of back injury 
residuals, and the PTSD service connection claim.  The appeal 
is REMANDED to the RO, via the AMC in Washington, D.C., for 
the following actions, after which de novo adjudication is to 
be undertaken by the RO:

1.  Medical Evidence.  The RO should ask 
the veteran to specifically identify all 
VA and non-VA medical facilities (or 
physicians) from which he received 
treatment or care for low back problems 
or psychiatric problems, including PTSD, 
dysthymia, and depression, whose records 
are not currently in the claims folder.  
Obtain and associate with the claims 
folder any such records.  

In this connection, it is noted that, at 
the August 2004 Board hearing, the 
veteran indicated that relevant treatment 
for back problems was received from a 
"Dr. Connors" in Dayton, Ohio (private 
physician); a private physician in 
Minnesota (doctor not identified); and VA 
medical facilities in Macon, Dublin, and 
Augusta, Georgia.  He testified that he 
received psychiatric treatment at a VA 
facility in Dublin, Georgia.     

The veteran and/or his representative 
should be asked to provide, to the extent 
they are able, more specific information, 
e.g., name(s) and address(es) of 
doctors/facilities and dates of 
treatment, as needed to facilitate this 
records search.     

2.  Lay Evidence/PTSD Stressor.  At the 
Board hearing, the veteran named a 
serviceman identified only as "Sammy" 
as someone who might have some relevant 
personal knowledge about the claimed PTSD 
stressor.  The veteran should be asked 
whether he wishes to submit an affidavit 
of this individual.  Associate with the 
claims folder any such statement 
received.  

Also ask the veteran to provide more 
specific information, to the extent that 
he is able, concerning the claimed PTSD 
stressor (e.g., his unit designation, 
names of servicemen involved in the 
claimed stressor incidents, approximate 
dates of occurrence, and specific 
descriptions of incidents) sufficient to 
conduct another USASCURR search.  If so, 
make another reasonable attempt to 
corroborate the claimed stressor with 
USASCURR documentation.  Document such 
search efforts in the claims folder.          

3.  C&P Orthopedic Examination.  After 
completing the above directives, schedule 
the veteran for a VA C&P orthopedic 
examination to determine, following a 
review of the claims folder, whether it 
is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability less than 50 percent), that 
the claimed back injury residuals is 
etiologically related to active service, 
and specifically to a complaint of low 
back pain in service in January 1968.  

The examiner also should offer an opinion 
specifically as to whether it is at least 
as likely as not that such back 
disorder(s): (a) existed prior to service 
(service entrance medical records 
document complaints of back pain), and if 
so, was/were aggravated (chronically 
worsened) as the result of some incident 
in active service; or (b) was manifested 
within one year of discharge from service 
(with respect to any arthritic or 
degenerative changes in the lumbar 
spine).  

The examiner should further opine, to the 
extent he is able, the role or impact of 
other, nonservice-related factors, such 
the veteran's civilian work history post-
discharge, and possible intercurrrent 
incidents like the 1994 fall from a 
ladder and 1998 motor vehicle accident, 
on the current back disorder(s).

The specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  If the examiner is not 
able opine as requested herein without 
resorting to conjecture or speculation, 
he should so state and explain the 
reasons therefor.  Diagnostic testing, if 
deemed to be warranted by the examiner, 
should be performed.  

4.  PTSD Claim.  As for the PTSD claim, 
only schedule the veteran for a VA PTSD 
examination if the claimed stressor is 
verified.  The veteran's claims folder 
should be made available to the examiner.  
If PTSD is diagnosed, the examiner must 
specify the in-service stressor(s) which 
support the diagnosis.  The examination 
must be conducted consistent with DSM-IV 
criteria.    

5.  Associate with the claims folder 
written examination report(s)/opinion(s), 
along with diagnostic testing records, if 
any.

6.  After completion of the above, review 
the entire claims folder, and ensure that 
all notice and assistance requirements of 
VCAA, consistent with the statute, VA 
regulations implementing VCAA, and 
controlling law, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), have 
been met.

7.  Thereafter, readjudicate the PTSD and 
back injury residuals claims.  If any 
determination remains unfavorable to the 
veteran on either, he and his 
representative should be provided a 
Supplemental Statement of the Case and an 
opportunity to respond to it.  
Thereafter, if in order, return the claim 
to the Board for further review. 

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

No action by the veteran is required until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The veteran also is advised that a failure to report to a VA 
medical or psychiatric examination, if scheduled, may result 
in the denial of his claim unless good cause is shown.  38 
C.F.R. § 3.655 (2004).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WILLIAM M. YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


